 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KENNETH HUBBARD,                                        Case No.: 2:19-cv-01696-APG-BNW

 4            Plaintiff                                  Order Referring to Pro Bono Program

 5 v.

 6 DAVID BRUMAN, et al.,

 7            Defendants

 8

 9         This case is referred to the Pro Bono Program (“Program”) adopted in General Order

10 2017-07 for the purpose of screening for financial eligibility (if necessary) and identifying

11 counsel willing to be appointed as pro bono counsel for plaintiff Kenneth Hubbard. The scope of

12 appointment will be for all purposes through the conclusion of trial. By referring this case to the

13 Program, the Court is not expressing an opinion as to the merits of the case.

14         IT IS THEREFORE ORDERED that this case is referred to the Pro Bono Program for

15 appointment of counsel for the purposes identified herein.

16         IT IS FURTHER ORDERED that the Clerk of Court forward this order to the Pro Bono

17 Liaison.

18         DATED this 1st day of October, 2019.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
